ORDER

The FDIC has petitioned for rehearing of this court’s decision dated July 24, 2001 [258 F.3d 1349]. We grant the FDIC’s petition for the limited purpose of amending our earlier opinion as follows:
(1) The sentence beginning at page 11, line 5 [258 F.3d at 1355] is amended to read:
“While any net recovery by the FDIC would be distributed to creditors under the statutory scheme applicable to the Security receivership, in this case FRF-RTC has priority over all other creditors under this statutory scheme.”
So ORDERED.